UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7483


CHRISTOPHER L. HARRIS,

                Plaintiff - Appellant,

          v.

ALETA BARIE, Clerk of Court,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:13-cv-22649)


Submitted:   March 12, 2015                 Decided:   March 16, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher L. Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher L. Harris appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

his motion for leave to make a deposit in court pursuant to 28

U.S.C.     §     2014        (2012),    and   denying          his     motion     for

reconsideration.         Harris sought to pay a criminal fine imposed

by the district court in Indiana with a promissory note.                            We

have     reviewed      the    record    and   find      no     reversible       error.

Accordingly, we deny Harris’ pending motions and affirm for the

reasons stated by the district court.                   Harris v. Barie, No.

1:13-cv-22649 (S.D.W. Va. Sept. 15, 2014; Oct. 7, 2014).                            We

dispense       with    oral    argument   because       the    facts    and      legal

contentions      are    adequately     presented   in    the    materials       before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2